UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1427



DELOIS EDMONSON,

                                              Plaintiff - Appellant,

          versus


JACK POTTER, Postmaster General,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Williams D. Quarles, Jr., District Judge.
(CA-02-2803-1-WDQ)


Submitted:   September 24, 2004        Decided:     December 22, 2004


Before WILKINSON and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael J. Snider, Morris E. Fischer, SNIDER & FISCHER, L.L.P.,
Baltimore, Maryland, for Appellant.   Thomas M. DiBiagio, United
States Attorney, John W. Sippel, Jr., Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Delois     Edmonson   appeals   the   district   court’s    order

granting summary judgment to John E. Potter, Postmaster General,

United   States    Postal   Service   (“USPS”    or   “Postmaster”)    and

dismissing her employment discrimination suit alleging violations

of the Rehabilitation Act of 1973.        On appeal, Edmonson alleges

error by the district court in dismissing her claims that the USPS

failed to accommodate her carpel tunnel syndrome and subjected her

to a hostile work environment.        We have reviewed the record and

find no reversible error.

          This Court reviews an award of summary judgment de novo.

Higgins v. E. I. Dupont de Nemours & Co., 863 F.2d 1162, 1167 (4th

Cir. 1988).       Summary judgment is appropriate when there is no

genuine issue of material fact, given the parties’ respective

burdens of proof at trial.       Fed. R. Civ. P. 56(c); Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247-49 (1986).          In determining

whether the moving party has shown there is no genuine issue of

material fact, a court must assess the factual evidence and all

inferences to be drawn therefrom in the light most favorable to the

non-moving party.      Id. at 255; Smith v. Virginia Commonwealth

Univ., 84 F.3d 672, 675 (4th Cir. 1996).




                                  - 2 -
            Edmonson first claims error in the district court’s

dismissal of her failure to accommodate claim.1             To prevail under

the ADA, Edmonson must prove that she was a qualified individual

with a disability and that the USPS discriminated against her

because of the disability.       Hooven-Lewis, 249 F.3d at 268.       Absent

direct evidence of discrimination, Edmonson may make her showing

using the burden shifting approach first enunciated in McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973).              Halperin v. Abacus

Technology Corp., 128 F.3d 191, 197 (4th Cir. 1997), abrogated on

other grounds by Baird ex rel Baird v. Rose, 192 F.3d 462 (4th Cir.

1999).

            To   establish   a   prima     facie   case    for   failure   to

accommodate under the Rehabilitation Act, an employee must show:

(1) she was an individual with a disability within the meaning of

the ADA;2   (2) the employer had notice of her disability; (3) with

reasonable accommodation, she could perform the essential functions


     1
      As a preliminary matter, the district court properly applied
Americans with Disabilities Act (“ADA”) standards to Edmonson’s
Rehabilitation Act claim because she is a federal employee. See
Hooven-Lewis v. Caldera, 249 F.3d 259, 268 (4th Cir. 2001).
     2
      The ADA defines a “disability” as “(A) a physical or mental
impairment that substantially limits one or more of the major life
activities of such individual; (B) a record of such an impairment;
or (C) being regarded as having such an impairment.” 42 U.S.C.
§ 12102(2), 42 U.S.C. § 12102(2)(A). The Postmaster asserts that
Edmonson has failed to establish that she is disabled under the
applicable law, because she has not provided any evidence that her
carpel tunnel syndrome has substantially limited a major life
activity. We do not address this assertion given the disposition
of this appeal.

                                   - 3 -
of   the   position;    and   (4)   the   employer   refused    to    make   such

accommodations.     Rhoads v. FDIC, 257 F.3d 373, 387 n.11 (4th Cir.

2001).     To establish discrimination based on her disability under

the Rehabilitation Act, Edmonson must demonstrate that she: (1) is

an individual with a disability within the meaning of the ADA; (2)

is otherwise qualified for the job in question; and (3) suffered an

adverse    employment    action     solely   because   of   the      disability.

Halperin, 128 F.3d at 197.           “An absolute precondition to [any

discrimination] suit [is] that some adverse employment action [has]

occurred.”    Bristow v. Daily Press, Inc., 770 F.2d 1251, 1255 (4th

Cir. 1985).     An adverse employment action is a discriminatory act

that “adversely affect[s] the ‘terms, conditions, or benefits’ of

[a plaintiff’s] employment.”         Von Guten v. Maryland, 243 F.3d 858,

864 (4th Cir. 2001) (quoting Munday v. Waste Mgmt. of N. Am., Inc.,

126 F.3d 239, 243 (4th Cir. 1997)).

            We find without difficulty that the record is replete

with facts demonstrating the reasonable accommodations made by the

USPS to Edmonson.       From the time Edmonson presented her medical

documentation to the USPS relating to her carpel tunnel syndrome in

1986, the USPS provided her with light-duty work.              She worked, and

continues to work, as a mail processing clerk in the 030 Manual

Operation at the Baltimore Processing and Distribution Center.                 At

no time did Edmonson sustain any loss of pay, benefits, or rank.

The USPS approved thirteen schedule changes requested by Edmonson


                                     - 4 -
over a twelve month period of time.       While she asserts the refusal

to grant her two additional schedule changes demonstrates a refusal

to accommodate, she admitted that her requests for schedule change

were for personal convenience and not to accommodate her alleged

disability.   In addition, her request for a twelve-month schedule

change was not completed on the proper form, and she did not first

receive authorization from her manager or union representative in

compliance with USPS policies and procedures.           Assuming, arguendo,

that   Edmonson    demonstrated   that    she    was    disabled   under   the

Rehabilitation Act, we find this evidence amply supports the

Postmaster’s reasonable accommodation of her disability.

           Moreover,     we   agree      with    the     district    court’s

determination that Edmonson failed to demonstrate that she suffered

an adverse employment action such that she established her prima

facie case of discrimination under the Rehabilitation Act.                 The

USPS’s   denials   of   Edmonson’s    requests    for    temporary   schedule

changes did not affect a term, condition, or benefit of her

employment.   Nor did the denials cause Edmonson to be demoted or

receive less pay or benefits.        She admitted also that the requests

were for her personal convenience, i.e., to accommodate her baby-

sitter and care for her brother, and not to accommodate an alleged

disability.    Such requests for accommodation based on personal

convenience are not actionable under Title VII.            See, e.g., Grube

v. Lau Indus., Inc., 257 F.3d 723, 729 (7th Cir. 2001).


                                  - 5 -
            Edmonson further asserts on appeal that she was subjected

to adverse employment action because she was transferred from the

re-wrap section, and her duties and skills thereafter became “very

limited.”     She attested that she had “lack of instruction and

assignment and sat with no work to do for long periods of time

. . .”.     Edmonson’s self-serving assertions, unsupported by any

other evidence, are insufficient to successfully counter summary

judgment.   Bryant v. Bell Atl. Md., Inc., 288 F.3d 124, 134-35 (4th

Cir. 2002).    Despite Edmonson’s assertions, she admitted that she

was not demoted, nor did she receive less pay as a result of her

transfer out of the re-wrap section.               A transfer in duties or

reassignment that does not result in any decrease in salary,

benefits, or rank cannot constitute an adverse employment action

necessary to state a prima facie case of discrimination.             Munday,

126 F.3d at 243; Boone v. Goldin, 178 F.3d 253, 256-57 (4th Cir.

1999).    Nor is there any evidence that the changes to her work

schedule or duties damaged her future career prospects.             Brown v.

Cox Med. Ctrs., 286 F.3d 1040, 1045-46 (8th Cir. 2001).3                   Her

dissatisfaction with the assignments she received without the

scheduling modification is not actionable, nor is her claim that

the   reassignment   caused   her    to     lose   her   status   with   other

supervisors and workers.      See, e.g., Brown, 286 F.3d at 1046;


      3
      The district court properly held that the adverse impact on
Edmonson’s leave was insufficient to establish an adverse
employment action. See Von Guten, 243 F.3d at 869.

                                    - 6 -
Williams v. Bristol-Myers Squibb Co., 85 F.3d 270, 274 (7th Cir.

1996).4

               The second cause of action on which Edmonson appeals is

the district court’s dismissal of her hostile work environment

claim.       To prevail on a hostile work environment claim under the

Rehabilitation Act, Edmonson must prove that she:                       (1) is a

qualified      individual     with   a    disability;    (2)    was   subject    to

unwelcome       harassment;    (3)   the    harassment    was    based    on    her

disability; (4) the harassment was sufficiently severe or pervasive

to alter a term, condition, or privilege of employment; and (5)

some factual basis for imputing liability to the employer.                 Fox v.

GMC, 247 F.3d 169, 177 (4th Cir. 2001).           Edmonson must demonstrate

that her employer’s conduct was objectively hostile, such that a

reasonable person would so perceive it as such.                       Id. at 178.

Factors to be considered in analyzing the objective component

include the frequency and severity of the discriminatory conduct,

whether it is physically threatening or humiliating rather than

being a mere offensive utterance, and whether it unreasonably

interferes with an employee’s work performance.                Fox, 247 F.3d at

178.       Assuming, arguendo, that Edmonson demonstrated that she was



       4
      Given our finding that the district court correctly
determined that Edmonson failed to meet her prima facie burden on
her accommodation claim by failing to demonstrate that she was
subjected to an adverse employment action, we decline to address
Edmonson’s further assertions on appeal relative to her
accommodation claim.

                                         - 7 -
disabled under the Rehabilitation Act, we find no evidence here

that could support a reasonable finding that any alleged harassment

Edmonson suffered by the USPS was based on her disability, or that

it was severe or pervasive such that it created an abusive work

environment.      See, e.g., Harris v. Forklift Sys., Inc., 510 U.S.

17, 21 (1993).

            Edmonson specified the following acts in support of her

claim of a hostile work environment:            (1) her light duty work and

lack of a chair fostered an atmosphere of resentment and pity for

her among her co-workers; (2) the strict leave policies of the

USPS; (3) the work place was too cold; (4) one night she was asked

to work in a mail-handler position, and then was removed from that

job; (5) sometimes her badge was missing; (6) her skills were

under-utilized; and (7) she was denied a shift change and was given

no work for long periods of time.          While Edmonson attested that her

uncertainty about her work assignments made her feel “sick” on a

daily basis, and that the stress of her working conditions created

physical problems such as hair loss and joint aches, juxtaposed

against    this    testimony,      Edmonson     also   described    the    above-

enumerated occurrences as “silly,” “stupid,” “little stuff.”                   We

agree     with    the   district    court’s     determination      that,    while

Edmonson’s evidence established that she subjectively perceived her

environment       as    hostile,   it     was   insufficient,      when    viewed

objectively, to support a hostile work environment claim.                     See


                                        - 8 -
Faragher v. City of Boca Raton, 524 U.S. 775, 778 (1998) (isolated

or genuinely trivial acts constituting ordinary adversities in

workplace not actionable); Hopkins v. Baltimore Gas & Elec. Co., 77

F.3d 745, 753 (4th Cir. 1996) (working environment must be “hostile

or deeply repugnant,” not “merely unpleasant,” to be actionable).

There is no evidence that Edmonson was unable to perform her job

duties as a result of her working environment, and she attested

that she never felt threatened. She was unable to provide evidence

to show that her disability specifically was a factor in the

occurrences of which she complained.          She did not satisfy her

burden of demonstrating that she was subjected to a hostile work

environment because of her alleged disability.

          Accordingly,   we   affirm    the   district   court’s   order

granting the Postmaster’s motion for summary judgment. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




                                - 9 -